Citation Nr: 1749807	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease, since August 31, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from April 1966 to January 1970. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Houston, Texas, Regional Office (RO). In June 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In May 2017, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). In the May 2017 Remand, the Board expressly directed that the RO was to conduct METs testing and left ventricle ejection fraction testing as part of the Veteran's VA heart disease examination. The June 2017 VA examination report does not indicate that either of these tests was performed. The examination report states that an exercise stress test was "pending," but nothing in the record reflects that it was ever completed. The Veteran wrote in an October 2017 statement that he was scheduled for an electrocardiogram but the technician left early so it could not be completed. Therefore, remand is necessary to complete the required testing that was not performed at the June 2017 examination.




The case is REMANDED for the following action:

1. Schedule the Veteran for a VA heart disease examination to obtain an opinion as to the current nature of his coronary artery disease. All indicated tests and studies should be accomplished and the findings reported in detail. 

IN ORDER TO OBTAIN PROPER METs TESTING AND LEFT VENTRICULAR EJECTION FRACTION TESTING, AN EXERCISE STRESS TEST AND AN ECHOCARDIOGRAM MUST BE PERFORMED AS PART OF THE EXAMINATION. ANY OTHER NECESSARY TESTS MUST ALSO BE PERFORMED.

The examiner is advised that an interview-based METs test is insufficient. 

2.  Readjudicate the issue on appeal, after ensuring that all directed development is completed. Stegall, above.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




